                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 BILLY MARTIN LEROY SMITH,

       Plaintiff,
                                                        Case No. 1:16-cv-368
 v.
                                                        HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that JUDGMENT enters.




Dated: June 27, 2019                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              2
